Citation Nr: 1208967	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-31 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1967 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a nervous disorder.  

A Travel Board hearing was held in January 2010 with the Veteran in St. Petersburg, Florida, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The matter was subsequently remanded by the Board for additional development in April 2010.  That development has been completed, and the case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of a personality disorder.

2.  The Veteran has a diagnosis of a substance induced mood disorder.

3.  The Veteran's other diagnosed psychiatric conditions are not etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.301, 3.303, 3.304, 3.307, 3.309, 4.9 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in June 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, VA authorized examination reports, Social Security Administration (SSA) records, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's psychiatric condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition pre-existed service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered. 38 C.F.R. § 3.304(b).  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.

C.  Evidence

The Veteran underwent an enlistment examination in June 1967.  No relevant abnormalities were noted.

It was noted that a January 1968 private examination revealed diagnoses of depressive reaction and schizoid personality; the Veteran had been transferred from that facility to the Naval Hospital in Portsmouth.  Following in-service, inpatient treatment, the admitting diagnosis was changed to severe passive/aggressive personality disorder, with no evidence or diagnosis of a psychiatric disorder.  A Medical Evaluation Board (MEB) determined in May 1968 that the Veteran's history of abuse and hostility preexisted his period of active service.  The examiner noted a longstanding history of pathological emotional immaturity.

Private treatment records dated April 1988 show the Veteran had an alcohol problem and was recommended for an outpatient recovery program.  The records specifically noted that the Veteran did not have a psychiatric illness.

VA treatment records dated October 2002 reflect diagnoses of PTSD and depression.  The Veteran reported that he had become depressed 20 years earlier but did not know why.  Additional records June 2005 included diagnoses of opioid dependence.  Additional records dated April 2006 reflect diagnoses of substance induced mood disorder, opioid dependence, and PTSD by history.  Additional records dated June 2006 reflect diagnoses of depression, PTSD, and polysubstance abuse.  In September 2009, the Veteran was diagnosed with chronic combat-related PTSD.  

The Veteran was afforded a VA examination in August 2008.  The examiner reviewed the claims file, obtained a history from the Veteran, and performed an examination.  The Veteran reported a history of being physically abused as a child, as well as his own abuse of drugs and tobacco.  He also reported a history of serving in combat in Vietnam and being wounded.  Ultimately, the examiner diagnosed the Veteran with polysubstance dependence, substance-induced mood disorder, and personality disorder.  The examiner stated that these diagnoses were neither the result of military service nor aggravated by military service.  However, a rationale for this opinion was not provided.  The examiner merely stated that all applicable records were reviewed.

The Veteran testified at a Travel Board hearing in January 2010.  He stated that he first noticed symptoms of a psychiatric disorder in service.  He recounted an incident during boot camp in which a fellow recruit died while going through a swamp.  Despite orders that recruits no longer go through that area, he was forced to do so by a sergeant that he had irritated.  He also stated that he was diagnosed with pneumonia but forced to perform guard duty in the rain.  As a result, he collapsed and had to be hospitalized.  He was also hospitalized during service for psychiatric problems.  He reported serving in Vietnam beginning in 1967 through the first part of 1968.  During that time he was wounded in the head and rear end.  During service he was also involved in a car accident and sustained a head injury.  For his injuries, he reported receiving two Purple Hearts.  He had an altercation with the person handling his discharge from service, and stated that this person destroyed records relating to his service.  After service, his condition progressively worsened but he did not seek treatment for a number of years.  He sought treatment at the VA and was diagnosed with PTSD.

A January 2011 memorandum indicates that the Veteran's service in Vietnam could not be verified, despite exhaustive review of his personnel records. 

The Veteran underwent an additional VA examination in March 2011.  The claims file, including the prior VA examination, was reviewed by the examiner.  She noted the Veteran's inpatient treatment and diagnoses during service.  The Veteran described a history of physical abuse from both his parents, who were alcoholics.  He again reported a history of serving and being wounded in Vietnam.  He described having flashbacks and sleep disturbances, and did not like crowds.  Based on a review of the claims file, a history provided by the Veteran, and an examination, the examiner diagnosed polysubstance dependence, substance-induced mood disorder, and personality disorder.  She noted that the results of the Veteran's testing were invalid, as there were numerous discrepancies between his reports during the examination and his actual records, particularly his military records.  His previous hospitalization in 1968 noted a passive aggressive personality, which clearly pre-dated his military experience.  Treatment records were silent until 1988, when he was admitted for detoxification, and again in 2004 when he was discharged with diagnoses of substance induced mood disorder, opioid dependence, and PTSD by history.  The examiner noted that any symptoms of PTSD were most likely related to the physical and emotional abuse from his parents prior to service.  There was no superimposed psychiatric pathology as a result of service.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for an acquired psychiatric disorder is not warranted. 

Initially, the Board notes that the Veteran underwent an enlistment examination in June 1967.  No relevant abnormalities were noted.  Therefore, the presumption of sound condition applies.   However, the Veteran was diagnosed with a personality disorder during his term of service that was found to have preexisted service. 

Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  VAOPGCPREC 82-90 (July 18, 1990).  However, service connection may not be granted for a congenital or developmental defect.  Therefore, irrespective of whether the diagnosed personality disorder was incurred in service or preexisted service, service connection for that condition is not appropriate.

Nonetheless, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2011).  

In this case, the Veteran has been diagnosed with several psychiatric disorders.  With respect to PTSD, service connection for that condition requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).  However, the evidence does support the existence of the Veteran's claimed stressors.  The Veteran reported that he was involved in a car accident and sustained a head injury.  Service treatment records document no such incident.  Similarly, the Veteran reported that he was wounded in Vietnam and received two Purple Hearts.  Again, review of the Veteran's service treatment records and personnel records show no such service or injury.  The Veteran's DD 214 has no notation of foreign or overseas service and while the Veteran's military occupational specialty indicates combat engineer, there are no listed medals indicative of combat.  Further, the Veteran's service personnel records indicate that in November 1967 he was transferred from Camp Lejeune with orders to report to Camp Pendleton no later than December 1967 in connection with an overseas assignment; that he failed to comply with this order and was then listed as UA (unauthorized absence); that he went from this UA status to admittance to Tampa General Hospital in January 1968; ultimately transferred to a Naval Hospital in February 1968 as outlined above; and subsequently discharged from service after a Medical Evaluation Board proceeding.  With respect to the Veteran's report that he was forced to traverse a swamp where a previous recruit had died, that claim is anecdotal in nature and cannot be verified.

The Board notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  (f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

However, as noted above, the record indicates that the Veteran did not serve in Vietnam, and therefore any claims regarding his fear of hostile military or terrorist activity would not be consistent with the places, types, and circumstances of his service.

The Veteran has also been diagnosed with opioid and substance dependence, as well as substance induced mood disorder.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2011).  

An injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).  Direct service connection may be granted only when a disability was incurred in the line of duty, and not the result of a veteran's own willful misconduct, or for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  Therefore, the Veteran's diagnosed opioid dependence and substance induced mood disorders cannot be service-connected.

Finally, the overall weight of the evidence is against a finding that the Veteran's diagnosed depression is etiologically related to service.  Although the Veteran received inpatient psychiatric treatment in service, he was ultimately diagnosed with a personality disorder.  As noted by the March 2011 VA examiner, the Veteran received treatment for substance abuse in 1988, but he was not diagnosed with depression until 2002, about 34 years after service.  She concluded that there was no psychiatric disorder in service superimposed over the Veteran's diagnosed personality disorder.  This opinion was based on a review of the claims file, a history provided by the Veteran, and an examination.  There is no other competent medical opinion to refute this conclusion or to otherwise suggest that the Veteran has a psychiatric disorder etiologically related to service.  

The Board has considered the Veteran's own statements made in support of his claim.  The Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service psychiatric disorders.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that psychiatric conditions are the result of service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


